Exhibit 10.2

 

EXECUTION COPY

 

INVESTOR RIGHTS AGREEMENT

 

This INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made as of the 6th day of
April, 2005, by and between The Peoples BancTrust Company, Inc., an Alabama
business corporation and bank holding company (the “Company”), and Endurance
Capital Investors, L.P., a Delaware limited partnership (“Endurance”).

 

WHEREAS, the Company and Endurance have entered into a stock purchase agreement
dated as of April 6, 2005 (the “Purchase Agreement”), whereby Endurance is
purchasing shares of Common Stock (as defined below) from the Company;

 

WHEREAS, after Endurance purchases the Shares, it will own 567,588 shares of
Common Stock; and

 

WHEREAS, the Company has agreed to provide Endurance with certain information
rights regarding the Company and with certain registration rights with respect
to the shares of Common Stock Endurance will own as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants of
the parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, subject to the terms
and conditions set forth herein, the parties hereby agree as follows:

 

Section 1. Certain Definitions. In this Agreement, the following terms shall
have the meanings specified below. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.

 

“Agreement” shall have the meaning ascribed to it in the preamble of this
Agreement.

 

“Bank” shall mean The Peoples Bank and Trust Company, an Alabama banking
corporation.

 

“Business Day” shall mean any day of the year other than (a) any Saturday or
Sunday or (b) any other day on which the Bank or banks located in New York, New
York are generally closed for business.

 

“Common Stock” shall mean the Company’s common stock, $.10 par value per share.

 

“Company” shall have the meaning ascribed to it in the preamble of this
Agreement.

 

“CPR” shall mean Center for Public Resources.

 

“Endurance” shall have the meaning ascribed to it in the preamble of this
Agreement.



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Fair Market Value” shall mean the average of the daily high sales price per
share of Common Stock and daily low sales price per share of Common Stock as of
a given day or over a specified period.

 

“GAAP” shall mean United States generally accepted accounting principles at the
time in effect.

 

“Governmental Authority” shall mean the government of the United States or any
foreign country or any state or political subdivision thereof or any entity,
body or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any
quasi-governmental entity established to perform such functions.

 

“Indemnified Party” shall have the meaning ascribed to it in Section 8(c) of
this Agreement.

 

“Indemnifying Party” shall have the meaning ascribed to it in Section 8(c) of
this Agreement.

 

“Law” shall mean any law, statute, regulation, ordinance, rule, order (including
cease and desist orders), decree (including consent decrees), memorandum of
understanding, directive, regulatory action, judgment, settlement agreement or
other governmental requirement enacted, promulgated or imposed by any
Governmental Authority.

 

“Loss” or “Losses” shall mean any and all losses (including reductions in
value), liabilities, costs, claims, damages and expenses (including attorney’s
fees and expenses and costs of investigation and litigation).

 

“Person” shall mean any individual, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company, trust, association
or other entity, as well as any syndicate or group that would be deemed to be a
person under Section 13(d) of the Exchange Act.

 

“Piggyback Notice” shall have the meaning ascribed to it in Section 3(a) of this
Agreement.

 

“Piggyback Registration” shall have the meaning ascribed to it in Section 3(a)
of this Agreement.

 

“Purchase Agreement” shall have the meaning ascribed to it in the recitals to
this Agreement.

 

Unless the context otherwise requires, the terms “register,” “registered” and
“registration” refer to a registration effected by preparing and filing a
registration statement in compliance with the Securities Act and the declaration
or ordering of the effectiveness of such registration statement by the SEC.

 

2



--------------------------------------------------------------------------------

“Registrable Stock” shall mean the Common Stock owned by Endurance as of the
date hereof and any other Common Stock issuable upon any stock split, stock
dividend, recapitalization or otherwise with respect to such Common Stock.

 

“Rule 144” shall mean Rule 144 promulgated by the SEC under the Securities Act.

 

“SEC” shall mean the United States Securities and Exchange Commission or its
successor in interest.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Registration Request” shall have the meaning ascribed to it in Section 2(a) of
this Agreement.

 

“Shares” shall mean the number of shares of the Company’s Common Stock that
Endurance purchased under the Purchase Agreement.

 

“Subsidiary,” when used with reference to a specified Person, means any
corporation, partnership, trust or other entity of which the majority of
outstanding voting securities are owned (directly or indirectly) by such Person,
unless the context otherwise requires, any reference to a Subsidiary shall be a
Subsidiary of the Company.

 

“Suspension Right” shall have the meaning ascribed to it in Section 2(c) of this
Agreement.

 

Section 2. Demand Registration.

 

(a) (i) Upon receipt of a written request from Endurance to the Company (a
“Registration Request”) delivered not earlier than one (1) year after the date
hereof, the Company shall promptly prepare and file with the SEC, but in any
event within 90 days after its receipt of such Registration Request, a
registration statement for the purpose of effecting a registration of the sale
of all Registrable Stock requested to be Registered by Endurance. Unless
otherwise requested in the Registration Request, each such registration shall be
an underwritten registration, and Endurance shall have the right to designate
the lead managing underwriter for such registration; provided, however, that
such underwriter is reasonably satisfactory to the Company. The Company shall
use its best efforts to effect such registration as soon as practicable
(including, without limitation, the execution of an undertaking to file
post-effective amendments and appropriate qualification under applicable state
securities laws).

 

(ii) The Company shall not be required to effect (A) more than two registrations
pursuant to Section 2(a)(i) or (B) a registration of Registrable Stock, (1) of
less than 50% of the Shares issued pursuant to the Purchase Agreement or (2) if
the Fair Market Value of the Registrable Stock on the date of the Registration
Request is less than $1,000,000. No registration shall be counted toward the
number set forth in Section 2(a)(ii)(A) unless and until such registration has
been declared effective by the SEC and remains continuously effective until the
earlier of (x) 180 days thereafter and (y) the date on which all shares of
Registrable Stock registered in such registration have been sold (but not before
the expiration of the period referred

 

3



--------------------------------------------------------------------------------

to in Section 4(3) of the Securities Act and Rule 174 thereunder, if
applicable). The Company shall not be required to prepare and file a
registration statement or otherwise effect a registration under this Section 2
during the period beginning on the date of filing of, and ending on the date one
hundred eighty (180) days following, the effective date of a registration
statement pertaining to a public offering of Common Stock, whether such
registration statement was filed pursuant to a demand under Section 2 of this
Agreement or otherwise; provided that the Company makes reasonable good faith
efforts to cause such registration statement to become effective.

 

(b) The Company shall keep any registration effected pursuant to Section 2(a)
continuously effective until the earliest of (i) 180 days thereafter, (ii) the
date on which all shares of Registrable Stock registered in such registration
have been sold pursuant to an effective registration statement or Rule 144 and
(iii) the date on which, in the reasonable opinion of counsel to the Company,
all of the Registrable Stock registered in such registration may be sold in
accordance with Rule 144(k).

 

(c) Notwithstanding the foregoing, the Company shall have the right (the
“Suspension Right”) to defer any such filing under Section 2(a) (or suspend
sales under any registration statement filed under Section 2(a) or defer the
updating of any such filed registration statement and suspend sales thereunder)
at any time or from time to time, for one period of not more than 90 days during
any period of 365 days, if the Company shall furnish to Endurance a certificate
signed by the Chief Executive Officer of the Company stating that, in the good
faith judgment of the Company, it would be detrimental to the Company and its
stockholders to file such registration statement or amendment thereto at such
time (or continue sales under a filed registration statement) and therefore the
Company has elected to defer the filing of such registration statement (or
suspend sales under a filed registration statement), and the reasons for such
judgment.

 

Section 3. Piggyback Registrations.

 

(a) If the Company proposes to register any Common Stock or any securities
convertible into Common Stock under the Securities Act (other than pursuant to
(i) a registration on Form S-4 or any successor form or on Form S-3 in the case
of a resale prospectus delivered to selling shareholders in any acquisition
transaction structured as a private placement or (ii) an offering of securities
in connection with an employment agreement or employee benefit, share dividend,
share ownership or dividend reinvestment plan) and the registration form to be
used may be used for the registration of Registrable Stock, the Company shall
give prompt written notice to Endurance of its intention to effect such a
registration (each, a “Piggyback Notice”) and, subject to Section 3(c), the
Company shall include in such registration all or any portion of the Registrable
Stock as so designated by Endurance as directed by Endurance pursuant to a
written request for inclusion therein within 15 Business Days after the date of
receipt by Endurance of the Piggyback Notice (a “Piggyback Registration”).
Nothing herein shall affect the right of the Company to withdraw any such
registration in its sole discretion, whether or not Endurance has elected to
include Registrable Stock in such registration.

 

(b) If a Piggyback Registration is a primary underwritten registration and the
managing underwriters advise the Company in writing that, in their opinion,
registration of the number of securities requested to be included in such
registration would materially adversely

 

4



--------------------------------------------------------------------------------

affect the registration, offering and sale of the Registered Stock, the Company
shall include in such registration (i) first, the securities the Company
proposes to sell and (ii) second, the Registrable Stock and similar securities
requested to be included in such registration pro rata according to the total
number of Registrable Stock and similar securities requested to be registered
among Endurance and other Persons who have similar rights on the basis of the
number of shares of Common Stock requested to be included in such registration
by each such Person.

 

(c) If a Piggyback Registration is a secondary underwritten registration on
behalf of third parties and the managing underwriters advise the Company in
writing that, in their opinion, registration of the number of securities
requested to be included in such registration would materially adversely affect
the registration, offering and sale of the Registered Stock, the Company shall
include in such registration the Registrable Stock and similar securities
requested to be included in such registration pro rata according to the total
number of Registrable Stock and similar securities requested to be registered
among Endurance and other Persons who have similar rights on the basis of the
number of shares of Common Stock requested to be included in such registration
by each such Person.

 

(d) In the case of an underwritten Piggyback Registration, the Company will have
the right to select the investment banker(s) and manager(s) to administer the
offering, and Endurance’s right to be included in such registration pursuant to
this Section 3 shall be conditioned on Endurance’s participation in such
underwriting and the inclusion of the Registrable Stock in the underwriting to
the extent provided in this Section 3.

 

Section 4. Exchange Act Registration. The Company (a) shall (i) remain organized
under the laws of Alabama or another State of the United States of America and
will continue to have its principal operations in Alabama or another State of
the United States of America and (ii) cause its Common Stock to continue to be
registered under Section 12(b) or 12(g) of the Exchange Act, (b) shall comply in
all respects with its reporting and filing obligations under the Exchange Act,
and shall not take any action or file any document (whether or not permitted by
the Exchange Act) to terminate or suspend such registration or to terminate or
suspend its reporting and filing obligations under the Exchange Act and (c)
shall otherwise remain eligible to file a registration statement on Form S-3.

 

Section 5. Limitations on Subsequent Registration Rights. The Company shall not,
without the consent of Endurance, enter into any agreement granting any holder
or prospective holder of any securities of the Company registration rights with
respect to such securities unless (i) such new registration rights are on a pari
passu basis with those rights granted to Endurance hereunder, or (ii) such new
registration rights, are subordinate to the registration rights granted to
Endurance hereunder.

 

Section 6. Registration Procedures.

 

(a) The Company shall provide Endurance with a reasonable opportunity to review
any registration statement or prospectus relating to Registrable Stock or
amendment or supplement thereto prior to filing, if such registration statement,
prospectus, amendment or supplement contains information about Endurance other
than the name of Endurance, the number of shares of Common Stock held by
Endurance and the number of shares being sold by Endurance, if applicable.

 

5



--------------------------------------------------------------------------------

(b) The Company shall promptly notify Endurance of the occurrence of the
following events:

 

(i) when any registration statement relating to the Registrable Stock or
post-effective amendment thereto filed with the SEC has become effective;

 

(ii) the issuance by the SEC of any request for amendment or supplement or the
issuance of any stop order suspending the effectiveness of any registration
statement relating to the Registrable Stock;

 

(iii) the Company’s receipt of any notification of the suspension of the
qualification of any Registrable Stock covered by a registration statement for
sale in any jurisdiction; and

 

(iv) the existence of any event, fact or circumstance that results in a
registration statement or prospectus relating to Registrable Stock or any
document incorporated therein by reference containing an untrue statement of
material fact or omitting to state a material fact required to be stated therein
or necessary to make the statements therein not misleading during the
distribution of the Registrable Stock.

 

The Company agrees to use its best efforts to obtain the withdrawal of any order
suspending the effectiveness of any such registration statement or any
qualification as promptly as possible. Endurance agrees that upon receipt of any
notice from the Company of the occurrence of any event of the type described in
Sections 6(b)(ii), (iii) or (iv), to immediately discontinue its disposition of
Registrable Stock pursuant to any registration statement relating to such
Registrable Stock until Endurance receives written notice from the Company that
such disposition may be made.

 

(c) The Company shall provide to Endurance, at no cost to Endurance, such
reasonable number of copies of the registration statement and any amendment
thereto used to effect the registration of the Registrable Stock, each
prospectus contained in such registration statement or post-effective amendment
and any amendment or supplement thereto and such other documents as Endurance
may reasonably request in order to facilitate the disposition of the Registrable
Stock covered by such registration statement. The Company consents to the use of
each such prospectus and any supplement thereto by Endurance in connection with
the offering and sale of the Registrable Stock covered by such registration
statement or any amendment thereto.

 

(d) The Company shall use its best efforts to cause the Registrable Stock
covered by a registration statement to be registered with or approved by such
state securities authorities as may be necessary to enable Endurance to
consummate the disposition of such stock pursuant to the plan of distribution
set forth in such registration statement, provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdiction.

 

6



--------------------------------------------------------------------------------

(e) Subject to the Company’s Suspension Right, if any event, fact or
circumstance requiring an amendment to a registration statement relating to the
Registrable Stock or supplement to a prospectus relating to the Registrable
Stock shall exist, immediately upon becoming aware thereof, the Company shall
notify Endurance and prepare and furnish to Endurance a post-effective amendment
to the registration statement or supplement to the prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Stock, the
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

(f) The Company shall use commercially reasonable efforts (including the payment
of any listing or quotation fees) to obtain the listing or quotation of all
Registrable Stock covered by the registration statement on each securities
exchange or inter-dealer automated quotation system on which the Common Stock is
then listed.

 

(g) The Company and Endurance shall use commercially reasonable efforts to
comply with the Securities Act and the Exchange Act in connection with the offer
and sale of Registrable Stock pursuant to a registration statement. As soon as
reasonably practicable following the end of any fiscal year during which a
registration statement relating to the Registrable Stock shall have been
effective, the Company shall use commercially reasonable efforts to make
available to Endurance an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act.

 

(h) If requested by the underwriters for any underwritten offerings by
Endurance, the Company shall enter into a customary underwriting agreement with
such underwriters for such offering, which shall contain such representations
and warranties by the Company and such other terms that are customarily
contained in agreements of this type (including indemnification provisions) to
the extent reasonably acceptable to the Company. Endurance shall be a party to
such underwriting agreement and may, at its option, require that any or all of
the conditions precedent to the obligations of such underwriters under such
underwriting agreement be conditions precedent to the obligations of Endurance.
Endurance shall not be required to make any representations or warranties to or
agreement with the Company or the underwriters other than representations,
warranties or agreements regarding Endurance and Endurance’s intended method of
distribution and any other representations or warranties reasonably required to
comply with Law. The Company shall enter into and perform its obligations under
such underwriting agreement, including obtaining an opinion of counsel to the
Company and a “comfort letter” from the independent public accountants to the
Company in the usual and customary form for underwritten offerings.

 

(i) The Company shall cooperate with Endurance to facilitate the timely
preparation and delivery of certificates representing Registrable Stock to be
sold pursuant to a registration and not bearing any Securities Act legend; and
enable certificates for such Registrable Stock to be issued for such number of
shares and registered in such names as Endurance may reasonably request at least
two Business Days prior to any sale of Registrable Stock.

 

7



--------------------------------------------------------------------------------

(j) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 2 or 3 that Endurance shall furnish to the
Company in writing such information regarding Endurance, the Registrable Stock
and the intended method of disposition of such securities as shall be required
to effect the registration of the Registrable Stock.

 

Section 7. Expenses of Registration. All reasonable expenses, other than
underwriting discounts and commissions and transfer taxes, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2,
3, 4 and 6, including all registration, listing and qualifications fees,
printers and accounting fees and the fees and disbursements of counsel for the
Company, shall be borne by the Company.

 

Section 8. Indemnification.

 

(a) The Company shall indemnify Endurance, its partners and their respective
directors, managers, officers and employees, each underwriter, if any, of the
Company’s securities covered by such registration statement, and each person who
controls Endurance within the meaning of Section 15 of the Securities Act,
against all Losses arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any registration statement or
prospectus relating to the Registrable Stock, or any amendment or supplement
thereto, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading and any violation by the Company of the Securities Act,
the Exchange Act or any state securities laws in connection with the sale of
Registrable Stock; provided, however, that the Company shall not be liable in
any such case to the extent, but only to the extent, that any such Loss arises
out of or is based on any untrue statement or omission or alleged untrue
statement or omission, made in such registration statement or prospectus or any
amendment or supplement thereto in reliance upon and in conformity with
information furnished in writing to the Company by Endurance for inclusion
therein or to the extent that any such Loss is caused by Endurance’s failure to
deliver to its immediate purchaser a copy of the registration statement or
prospectus or any amendments or supplements thereto (if the same was required by
applicable law to be so delivered by Endurance) after the Company has furnished
Endurance with a sufficient number of copies of the same.

 

(b) Endurance shall indemnify the Company, and each of its directors and
officers who signs any registration statement, each underwriter, if any, of the
Company’s securities covered by such registration statement, and each person who
controls the Company or such underwriter within the meaning of Section 15 of the
Securities Act, against all Losses arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any such
registration statement or prospectus relating to the Registrable Stock, or any
amendment or supplement thereto, or based on any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; in each case to the extent, but only
to the extent, that any such Loss arises out of or is based on any untrue
statement or omission or alleged untrue statement or omission, made in such
registration statement or prospectus or any amendment or supplement thereto in
reliance upon and in conformity with information furnished in writing to the
Company by Endurance for inclusion therein or to the extent, but only to the
extent, that any such Loss is caused by

 

8



--------------------------------------------------------------------------------

Endurance’s failure to deliver to its immediate purchaser a copy of the
registration statement or prospectus or any amendments or supplements thereto
(if the same was required by applicable law to be so delivered by Endurance)
after the Company has furnished Endurance with a sufficient number of copies of
the same.

 

(c) If the indemnification provided for in this Section 8 is held by a court of
competent jurisdiction to be unavailable to a party entitled to indemnification
under this Section 8 (the “Indemnified Party”) with respect to Losses, the party
required to provide indemnification under this Section 8 (the “Indemnifying
Party”), in lieu of indemnifying such Indemnified Party thereunder, shall to the
extent permitted by applicable Law contribute to the amount paid or payable by
such indemnified party as a result of such Loss, such portion as is appropriate
to reflect the relative fault of the Indemnifying Party on the one hand and of
the Indemnified Party on the other in connection with the action that resulted
in such Loss, as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by a court of law by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission,
provided, that in no event shall any contribution by Endurance hereunder exceed
the net proceeds to Endurance of any Registrable Stock sold by Endurance
pursuant to the registration statement or prospectus at issue. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

(d) In no event shall Endurance be liable for any Losses pursuant to this
Section 8 in excess of the net proceeds to Endurance of any Registrable Stock
sold by Endurance pursuant to the registration statement or prospectus at issue.

 

(e) An Indemnified Party shall (i) give prompt written notice to the
Indemnifying Party of any claim with respect to which it seeks indemnification
and (ii) unless in such Indemnified Party’s reasonable judgment a conflict of
interest between such Indemnified and Indemnifying Parties may exist with
respect to such claim, permit such Indemnifying Party to assume the defense of
such claim with counsel reasonably satisfactory to the Indemnified Party after
written agreement that the Indemnifying Party is liable for such claim in
accordance with this Agreement. If such defense is assumed, (x) the Indemnifying
Party shall not consent to the entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to the Indemnified Party of a release from all
liability with respect to such claim or litigation, without the prior consent of
the Indemnified Party, and (y) the Indemnifying Party shall not be subject to
any liability for any settlement made by the Indemnified Party without its
consent (but such consent will not be unreasonably withheld). An Indemnifying
Party who is not entitled to, or elects not to, assume the defense of a claim
shall not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such Indemnifying Party with respect to such claim,
unless in the reasonable judgment of any Indemnified Party there may be one or
more legal or equitable defenses available to such Indemnified Party which are
in addition to or may conflict with those available to another Indemnified Party
with respect to such claim. Failure to give prompt written notice shall not
release the Indemnifying Party from its obligations hereunder.

 

9



--------------------------------------------------------------------------------

(f) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Party or any officer, director or controlling person of such
Indemnified Party and shall survive the transfer of securities.

 

Section 9. Information to be Furnished.

 

(a) Endurance shall furnish to the Company such information as the Company may
reasonably request and as required in connection with a registration and related
proceedings referred to in Section 2 or Section 3.

 

(b) The Company shall furnish to Endurance such financial and business related
information as Endurance may reasonably request and as required in connection
with a registration and related proceedings in this Agreement.

 

Section 10. Rule 144 Sales.

 

(a) The Company shall file the reports required to be filed by the Company under
the Exchange Act, so as to enable Endurance to sell Registrable Stock pursuant
to Rule 144 under the Securities Act.

 

(b) In connection with any sale, transfer or other disposition by any Holder of
any Registrable Stock pursuant to Rule 144 under the Securities Act, the Company
shall cooperate with Endurance to facilitate the timely preparation and delivery
of certificates representing Registrable Stock to be sold, transferred or
disposed of and not bearing any Securities Act legend, and enable certificates
for such Registrable Stock to be for such number of shares and registered in
such names as Endurance may reasonably request at least two Business Days prior
to any sale, transfer or disposition of Registrable Stock.

 

Section 11. Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns; provided, that no assignment of any rights or obligations hereunder, by
operation of law or otherwise, shall be made by either party without the written
consent of the other party, except that this Agreement and the rights of
Endurance hereunder, including the right to have the Company register
Registrable Stock pursuant to this Agreement, may be assigned and the
performance of Endurance’s obligations under this Agreement delegated, without
the consent of the Company, in whole or in part, to any transferee of more than
five percent (5%) of the Registrable Stock. Upon such transfer, Endurance must
furnish the Company with written notice of (i) the name and address of such
transferee, and (ii) the Registrable Stock being transferred.

 

Section 12. Termination of Registration Rights. The registration rights in
Sections 2 and 3 shall terminate at such time that all of the Registrable Stock
may be sold within any three month period without any restriction pursuant to
Rule 144.

 

10



--------------------------------------------------------------------------------

Section 13. Miscellaneous.

 

(a) Amendments. This Agreement may be amended, modified or supplemented but only
in a writing signed by the Company and Endurance.

 

(b) Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (a) when received if given in person or by courier or a courier service
or (b) on the date of transmission if sent by facsimile transmission (receipt
confirmed) on a Business Day during or before the normal business hours of the
intended recipient, and if not so sent on such a day and at such a time, on the
following Business Day:

 

If to Endurance, addressed as follows:

 

Endurance Capital Investors, L.P.

c/o Endurance Partners, LLC

405 Lexington Avenue, 26th Floor

New York, New York 10174

Attention: Edwin H. Yeo, III, Managing Member

Facsimile: (212) 368-8068

 

with a copy to:

 

Mayer, Brown, Rowe & Maw LLP

190 South LaSalle Street

Chicago, Illinois 60603

Attention: Alan Van Dyke, Esq. and Matthew A. Posthuma, Esq.

Facsimile: (312) 701-7711

 

If to the Company, addressed as follows:

 

The Peoples BancTrust Company, Inc.

310 Broad Street

Selma, Alabama 36701

Attention: Elam P. Holley, Jr., President and Chief Executive Officer

Facsimile: (334) 875-1010

 

with copies to:

 

Gamble, Gamble, Calame & Chittom, LLC

807 Selma Avenue, P.O. Box 345

Selma, Alabama 36701

Attention: Harry W. Gamble Jr., Esq.

Facsimile: (334) 874-4975

 

and

 

11



--------------------------------------------------------------------------------

Bradley Arant Rose & White LLP

One Federal Place

1819 Fifth Avenue North

Birmingham, Alabama 35203

Attention: Paul S. Ware, Esq.

Facsimile: (205) 488-6624

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

(c) Waiver. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

 

(d) No Third Party Beneficiaries. Except as expressly set forth herein, this
Agreement is solely for the benefit of the parties hereto and no provision of
this Agreement shall be deemed to confer upon other third parties any remedy,
claim, liability, reimbursement, cause of action or other right.

 

(e) Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

 

(f) Entire Understanding. This Agreement, together with the Purchase Agreement
and the agreements referred to therein, constitute the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.

 

(g) Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York without
giving effect to the principles of conflicts of law thereof.

 

(h) Arbitration.

 

(i) The parties shall make a good faith effort to resolve informally any dispute
subject to clause (i) of this Section. A request for arbitration under clause
(ii) may not be filed until thirty (30) days have elapsed from the initiation of
such good faith effort.

 

(ii) Any dispute, controversy, or claim arising out of, relating to, involving,
or having any connection with this Agreement, including any question regarding
the validity, interpretation, scope, performance, or enforceability of this
dispute resolution provision, shall be exclusively and finally settled by
arbitration in accordance with the Center for Public Resources (“CPR”) Dispute
Resolution Rules for Non-Administered Arbitration in effect on the date of this
Agreement, except where the specific terms of this Section 13(h) vary from such

 

12



--------------------------------------------------------------------------------

Rules. The arbitration shall be conducted in Charlotte, North Carolina unless,
by the due date of the respondent’s answering statement, the parties agree on
another location. The arbitration shall be conducted by three arbitrators,
appointed pursuant to CPR Rules 5.1 and 5.2.

 

(iii) The parties shall be entitled to engage in reasonable discovery, including
requests for production of relevant non-privileged documents. Depositions and
interrogatories may be ordered by the arbitral panel upon a showing of need. The
parties acknowledge that one of the primary goals of arbitration is to avoid the
costs that often accompany litigation and, consequently, any discovery permitted
under this provision should be limited accordingly.

 

(iv) All decisions, rulings, and awards of the arbitral panel shall be made
pursuant to majority vote of the three arbitrators. The award shall be in
accordance with the applicable law, shall be in writing, and shall state the
reasons upon which it is based. The arbitrators shall have no power to modify or
abridge the terms of this Agreement. The arbitrators shall have no power to
award, and the parties hereby waive any claim to, damages (including punitive or
exemplary damages) in excess of compensatory damages.

 

(v) Costs incurred in the arbitration proceeding shall be borne in the manner
determined by the arbitral panel, except that each party shall bear the costs of
its own attorneys’ and expert/consulting fees and expenses, regardless of the
outcome of the arbitration.

 

(vi) The award of the arbitrators shall be final. An appeal may be taken under
the CPR Arbitration Appeal Procedure from any final award of an arbitral panel
in any arbitration arising out of or related to this Agreement that is conducted
in accordance with the requirements of such Appeal Procedure. Unless otherwise
agreed by the parties and the appeal tribunal, the appeal shall be conducted at
the place of the original arbitration. Upon conclusion of the appeal, or if no
appeal is taken within the prescribed time period, judgment on the award may be
entered by any state or federal court having jurisdiction to do so. The parties
hereby agree that such court shall be an appropriate forum for any such
enforcement proceeding.

 

(vii) Nothing in this Agreement shall prevent the parties, prior to the
formation of the arbitral panel, from applying to a court of competent
jurisdiction for provisional or interim measures or injunctive relief as may be
necessary to safeguard the property or rights that are the subject matter of the
arbitration. Once the arbitral panel is in place, it shall have exclusive
jurisdiction to hear applications for such relief, except that any interim
measures or injunctive relief ordered by the arbitral panel may be immediately
and specifically enforced by a court of competent jurisdiction.

 

(viii) Unless otherwise agreed by the parties or required by law, the parties
and the arbitrators shall maintain the confidentiality of all documents,
communications, proceedings, and awards provided, produced, or exchanged
pursuant to an arbitration conducted under this Section 13(h).

 

(ix) The parties recognize that this Agreement involves and affects interstate
commerce and that this Section 13(h) is enforceable under the Federal
Arbitration Act.

 

13



--------------------------------------------------------------------------------

(i) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(j) Language. The Company and Endurance agree that the language used in this
Agreement is the language chosen by the Parties to express their mutual intent,
and that no rule of strict construction is to be applied against the Company and
Endurance.

 

(k) Interpretation. The headings preceding the text of Sections included in this
Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement. The use of the
masculine, feminine or neuter gender or the singular or plural form of words
herein shall not limit any provision of this Agreement. The use of the terms
“including” or “include” shall in all cases herein mean “including, without
limitation” or “include, without limitation,” respectively. Reference to any
Person includes such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of any applicable agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity or individually. Reference to any agreement (including this
Agreement), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms hereof. Reference to any Law shall
mean such Law as amended, modified, codified, replaced or re-enacted, in whole
or in part, including rules, regulations, enforcement procedures and any
interpretations promulgated hereunder. Underscored references to Sections or
clauses shall refer to those portions of this Agreement. The use of the terms
“hereunder,” “hereof,” “hereto” and words of similar import shall refer to this
Agreement as a whole and not to any particular Section or clause of this
Agreement.

 

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(m) Facsimile or Electronic Signatures. Any signature page delivered by a fax
machine, telecopy machine or e-mail shall be binding to the same extent as an
originally signed signature page, with regard to any agreement subject to the
terms hereof or any amendment thereto. Any party who delivers such signature
page agrees to later deliver an original counterpart to any party which requests
it.

 

* * *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

THE PEOPLES BANKTRUST COMPANY, INC. By:  

/s/ Elam P. Holley, Jr.

--------------------------------------------------------------------------------

Name:   Elam P. Holley, Jr. Title:   President and Chief Executive Officer
ENDURANCE CAPITAL INVESTORS, L.P. By:   Endurance Partners, LLC,     As General
Partner By:  

/s/ Edwin H. Yeo, III

--------------------------------------------------------------------------------

Name:   Edwin H. Yeo, III Title:   Managing Member

 

15